EXHIBIT 10.1 EXECUTIVE EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”), is made and entered into effective as of October 1, 2011 (the “Effective Date”), by and between Circle Star Energy Corp., a Nevada corporation with a principal business address of 919 Milam Street, Suite 2300,Houston, Texas, 77002 (the “Company”), and S. Jeffrey Johnson, a resident of Texas (the “Executive”). The Company will employ the Executive as the Chief Executive Officer of the Company, and the Executive agrees that his employment with the Company is contingent upon the Executive’s agreement to the terms and conditions set forth herein. NOW THEREFORE, in consideration of the respective covenants and agreements of the parties herein contained, the receipt of which are hereby acknowledged, the parties, intending legally to be bound, hereby agree as follows: 1.Defined Terms. Unless otherwise defined herein, capitalized terms used in this Agreement shall have the following meanings: 1.1“Board” means the Board of Directors of the Company, excluding the Executive in matters that would be reasonably considered to be a Related Party Transaction. 1.2“Compensation Committee” means the Compensation Committee established by the Board, if any. 1.3“EBITDA” means earnings before interest, taxes, depreciation and amortization. 1.4“Related Party Transaction” means a contract or transaction between the Company, or any affiliate of the Company, and the Executive or any affiliate or affiliated entity of the Executive. 1.5“Transaction” means a merger, acquisition, share sale, business sale, business combination or other transaction for the acquisition or disposal of anycorporate entity, assets, property, group of assets or property interests, or any joint venture or strategic alliance in respect of anyassets or group of assets, approved by the Board and, if applicable, the shareholders of the Company, where, in a single transaction, the consideration for or the value of such transaction, is equal to or greater than $100,000,000 in Transaction Value. 1.6“Transaction Value” means the aggregate amount of cash and the fair market value of any securities or other property paid, received or payable directly or indirectly by the Company, in connection with a consummated Transaction. 2.Term.Except as otherwise provided in Section6 hereof, the term of employment hereunder shall be the two-year period beginning on the Effective Date and ending on the second anniversary of the Effective Date (the “Employment Period”). 3.Duties of Executive. The Executive’s principal duties on behalf of the Company are and shall be to fulfill the obligations and duties of Chief Executive Officer, which are all of the duties customarily involved in such position. 4.Compensation and General Benefits. The Executive shall be compensated for his services under this Agreement as follows: Salary. During the Employment Period and any extensions thereof, the Company shall pay the Executive a salary of not less $200,000 annually. 4.2Restricted Shares. The Executive shall be issued shares of common stock of the Company (each, a “Restricted Share”), upon satisfaction of the vesting conditions set forth below: (i) Restricted Share Issuance 1: 1,514,500 Restricted Shares payable and issued on the following schedule: 1/3 on March 1, 2012, 1/3 on June 1, 2012, 1/3 on September 1, 2012. (ii) Restricted Share Issuance 2: 1,514,500 Restricted Shares and payable and issued after satisfaction of the following conditions: Daily trading volume of the Company’s common stock exceeds 300,000 for 20 of the last 30 days prior to issuance;and EBITDA of the Companyexceeds $4,000,000 during any four consecutive quarter periods during the term of this Agreement; (iii) Restricted Share Issuance 3: 3,029,000 Restricted Shares payable and issued after satisfaction of the following conditions: Daily trading volume of the Company’s common stock exceeds 450,000for 20 of the last 30 days prior to issuance;and EBITDA of the Company exceeds $6,000,000 during any four consecutive quarter periods during the term of this Agreement; (iv) Restricted Share Issuance 4: 3,029,000 Restricted Shares payable and issued after the Company enters into a single Transaction which has a Transaction Value equal to or in excess of $100,000,000. 2 4.3Unvested Restricted Share Issuance Rights. Upon termination of employment by the Company, the Executive’s right to any unvested Restricted Shares shall terminate and be null and void twelve (12) months following such termination.The Executive’s rights to any unvested Restricted Shares, except the Restricted Shares issuable under Section 4.2(i), shall terminate immediately and be null and void upon termination of employment by the Executive. 4.4Transferability. The Restricted Shares may not be sold, assigned, transferred or pledged, other than by will or the laws of descent and distribution, and any such attempted transfer shall be void.The Restricted Shares and underlying shares of common stock of the Company (the “Common Shares”) have not been registered under the United States Securities Act of 1933, as amended (the “U.S.
